Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 1 of 19          PageID #: 181




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

   OSIRIS C. TERRY,                             Case No. 19-cv-00401-DKW-RT

                Plaintiff,                      ORDER (1) GRANTING
                                                DEFENDANT’S MOTION TO
         vs.                                    DISMISS; AND (2) DISMISSING
                                                THE COMPLAINT WITH
   DON QUIJOTE,                                 LIMITED LEAVE TO AMEND

                Defendant.


        This product liability lawsuit was filed by pro se Plaintiff Osiris Terry after

  he allegedly consumed moldy beef jerky moments after purchasing it from a Don

  Quijote discount store. Don Quijote has moved to dismiss this action pursuant to

  Fed.R.Civ.P. 12(b)(1), Dkt. No. 23, arguing that this Court has neither diversity nor

  federal question jurisdiction over this case. Terry argues only that this Court has

  federal question jurisdiction based upon violations of various federal statutes, none

  of which are referenced in the complaint.

        Because the complaint does not present a federal question on its face, Don

  Quijote’s motion is GRANTED. However, because Terry could plausibly state a

  claim arising under federal law, the Court will allow Terry limited leave to amend,

  as described below.
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 2 of 19             PageID #: 182




                  FACTUAL & PROCEDURAL BACKGROUND

        On the evening of February 4, 2019, Plaintiff Osiris Terry alleges he

  purchased two packages of teriyaki-flavored beef jerky from Don Quijote discount

  store, see Dkt. No. 1; Dkt. No. 1-1 at 2–3, a company incorporated in Hawaii. See

  Dkt. No. 23-5 at 1–2. Upon eating some of the beef jerky from one of the packages,

  Terry noticed that it did not taste like teriyaki. When Terry looked inside the

  package, he saw that the jerky was completely covered with mold, and he began to

  vomit. Dkt. No. 1 at 1.

        Terry immediately drove back to Don Quijote and spoke with the store

  manager, demanding compensation.          Don Quijote completed an investigation,

  concluding that Bel Air Distributor was responsible for the expired jerky. Terry

  contacted the distribution company by telephone and spoke with an individual

  identified only as “Michael.” Michael allegedly informed Terry that Don Quijote

  was “totally responsible” for stocking the expired products on its shelves. Id. at 1.

         On July 25, 2019, Terry, proceeding pro se, filed this product liability lawsuit

  against Don Quijote, seeking $100,000 in damages under theories of “negligence,

  strict liability, and [breach of] warranty.” Id. At that time, the mailing address Terry

  provided was in Honolulu, Hawaii. See id. On approximately September 23, 2019,

  Terry filed a notice of change of address, stating that his mailing address had

  changed to Fort Worth, Texas. Dkt. No. 12. On February 27, 2020, Don Quijote

                                            -2-
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 3 of 19           PageID #: 183




  filed a motion to dismiss under Fed.R.Civ.P. 12(b)(1), arguing that this Court lacks

  subject matter jurisdiction over this case.



                              STANDARD OF REVIEW

        To invoke a federal court’s subject matter jurisdiction, a complaint must

  contain “a short and plain statement of the grounds for the court’s jurisdiction.”

  Fed.R.Civ.P. 8(a)(1). On a motion to dismiss for lack of subject matter jurisdiction

  under Fed.R.Civ.P. 12(b)(1), “[t]he party asserting jurisdiction bears the burden of

  establishing subject matter jurisdiction.” In re Dynamic Random Access Memory

  (DRAM) Antitrust Litig., 546 F.3d 981, 984 (9th Cir. 2008); Robinson v. United

  States, 586 F.3d 683, 685 (9th Cir. 2009). How the Court resolves the motion

  depends on whether the defendant’s jurisdictional attack is “facial or factual.” Safe

  Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).

        A “facial” challenge is asserted when the defendant accepts the plaintiff’s

  allegations as true and argues that the allegations “are insufficient on their face to

  invoke federal jurisdiction.” Id. By contrast, a “factual” challenge is made when

  the defendant “contests the truth of the plaintiff’s factual allegations, usually by

  introducing evidence outside the pleadings.” Leite v. Crane Co., 749 F.3d 1117,

  1121 (9th Cir. 2014). Here, as to the question of diversity jurisdiction, Don Quijote

  mounts a factual challenge because Don Quijote relies on exhibits attached to the

                                           -3-
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 4 of 19                          PageID #: 184




  motion to dismiss in order to establish that Don Quijote is a citizen of Hawaii. Dkt.

  No. 23-5 at 1–2. With respect to federal question jurisdiction, Don Quijote asserts

  a facial challenge because Don Quijote merely contends that the allegations in the

  four corners of the complaint, accepted as true, do not present a federal question.

  See Dkt. No. 23-2 at 8–10.

            “When the defendant raises a factual attack, . . . [t]he plaintiff bears the burden

  of proving by a preponderance of the evidence that each of the requirements for

  subject-matter jurisdiction has been met” and “the district court may resolve those

  factual disputes itself.” Leite, 749 F.3d at 1121–22 (internal citations omitted);

  Savage v. Glendale Union High Sch., Dist. No. 205, 343 F.3d 1036, 1039 n.2 (9th

  Cir. 2003) (noting that “the party opposing the motion must furnish affidavits or

  other evidence . . . to satisfy its burden”); Safe Air for Everyone, 373 F.3d at 1039

  (explaining that “the district court may review evidence beyond the complaint” in

  resolving a “factual” challenge “without converting the motion to dismiss into a

  motion for summary judgment”).1 By contrast, a district court reviews “a facial

  attack as it would a motion to dismiss under Rule 12(b)(6): Accepting plaintiff’s

  allegations as true and drawing all reasonable inferences in the plaintiff’s favor, the



  1
      The caveat is that some facts are not subject to judicial determination. “[A] court must leave the
      resolution of material factual disputes to the trier of fact when the issue of subject-matter
      jurisdiction is intertwined with an element of the merits of the plaintiff’s claim.” Leite, 749
      F.3d at 1122 n.3; Robinson, 586 F.3d at 685. As explained below, Terry does not contest the
      absence of diversity jurisdiction.
                                                    -4-
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 5 of 19                            PageID #: 185




  court determines whether the allegations are sufficient as a legal matter to invoke

  the court’s jurisdiction.” Leite, 749 F.3d at 1121.



                                              DISCUSSION

            “The basic statutory grants of federal-court subject-matter jurisdiction are

  contained in 28 U.S.C. §§ 1331 and 1332.” Arbaugh v. Y & H Corp., 546 U.S. 500,

  513 (2006). Don Quijote challenges the Court’s jurisdiction under both statutes,

  arguing that: (1) the complaint cannot support federal question jurisdiction under

  Section 1331 because Terry alleges only state law claims; and (2) diversity-of-

  citizenship jurisdiction under Section 1332 does not exist because, at the time Terry

  filed the complaint, “both [Terry] and [Don Quijote] were citizens of Hawai’i.” Dkt.

  No. 23-2 at 3. Only federal question jurisdiction is contested, as Terry does not

  dispute that the parties were citizens of the same state when the complaint was filed,

  and Terry has not alleged the citizenship of the parties.                        See Dkt. No. 25;

  Fed.R.Civ.P.8(a)(1); Dataflux v. Atlas Global Group, L.P., 541 U.S. 567, 571 (2004)

  (reaffirming that the citizenship of each party is assessed “against the state of facts

  that existed at the time of filing”); Kanter v. Warner-Lambert Co., 265 F.3d 853,

  857 (9th Cir. 2001) (“[A] party . . . should be able to allege affirmatively the actual

  citizenship of the relevant parties.”).2 As set forth below, based on a review of the


  2
      After the close of briefing, Terry filed a second opposition brief, Dkt. No. 36, identical to the
                                                     -5-
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 6 of 19                        PageID #: 186




  complaint, the Court lacks federal question jurisdiction. However, because Terry

  may be able to cure this defect by specifically alleging the claims he proposes under

  the Consumer Product Safety Act, 15 U.S.C. § 2051 et seq., and/or the Magnuson-

  Moss Warranty Act (MMWA), 15 U.S.C. § 2301 et seq., he is granted leave to

  attempt to do so.

  I.     Federal Question Jurisdiction

         Federal question jurisdiction exists when a claim can be said to “aris[e] under”

  federal law. 28 U.S.C. § 1331. “A case ‘aris[es] under’ federal law . . . if ‘a well-

  pleaded complaint establishes either that [1] federal law creates the cause of action

  or [2] the plaintiff’s right to relief necessarily depends on resolution of a substantial

  question of federal law.’” Empire HealthChoice Assur., Inc. v. McVeigh, 547 U.S.

  677, 689–90 (2006) (quoting Franchise Tax Bd. of Cal. v. Construction Laborers

  Vacation Trust for Southern Cal., 463 U.S. 1, 27–28 (1983)). Here, Don Quijote

  contends the complaint does not satisfy either option. Dkt. No. 23-2 at 3, 8–10. The

  Court agrees, but it cannot be said that these defects cannot be cured in an amended

  pleading.

         A.      Federal Law Must “Create” Terry’s Cause of Action

         Federal law does not “create” any of the causes of action that appear on the

  face of the complaint. Rather, the claims asserted in the complaint are state law


  opposition he previously filed, Dkt. No. 25. Thus, Terry’s duplicative filing is irrelevant.
                                                  -6-
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 7 of 19                      PageID #: 187




  product liability claims sounding in negligence, strict liability, and breach of

  warranty that, standing alone, must be brought in state court. Dkt. No. 1 at 1.

  Notwithstanding, Terry avers for the first time in his opposition brief that Don

  Quijote violated the following federal statutes: (1) the Federal Trade Commission

  Act (FTC Act), 15 U.S.C. §§ 41–58; (2) the Food, Drug, and Cosmetic Act (FDCA),

  21 U.S.C. § 301 et seq.; (3) the Packers and Stockyards Act, 7 U.S.C. § 181 et seq.;

  (4) the Consumer Product Safety Act (CPSA), 15 U.S.C. § 2051 et seq.; and (5) the

  Magnuson-Moss Warranty Act (MMWA), 15 U.S.C. § 2301 et seq. See Dkt. No.

  25 at 3–4.3 Although Terry must amend his complaint to rely on any of these claims,

  the Court will address each statute in turn. For the reasons that follow, only the

  CPSA and MMWA “create” a cause of action that Terry may leverage to support

  federal question jurisdiction.

         First, the FTC Act and the FDCA do not “create” a private right of action for

  private litigants. See, e.g., Dreisbach v. Murphy, 658 F.2d 720, 730 (9th Cir. 1981)

  (holding that the FTC Act “rests initial remedial power solely in the Federal Trade

  Commission.”); accord Caron v. Fletcher Jones Motor Cars, Inc., 715 F. App’x

  803, 804 (9th Cir. 2018); Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341,

  349 n.4 (2001) (“The FDCA leaves no doubt that it is the Federal Government rather



  3
   Terry also asserts violations of the “Consumer Right Acts,” but this does not appear to be a
  federal law, and Terry has not provided a specific citation to the U.S. Code. Dkt. No. 25 at 4.
                                                 -7-
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 8 of 19                            PageID #: 188




  than private litigants who are authorized to file suit . . .”); PhotoMedex, Inc. v. Irwin,

  601 F.3d 919, 924 (9th Cir. 2010) (“Section 337(a) of the FDCA bars private

  enforcement of the statute, stating that ‘all such proceedings for the enforcement, or

  to restrain violations, of this Act shall be by and in the name of the United States.’”

  (quoting 21 U.S.C. § 337(a)); Perez v. Nidek Co., 711 F.3d 1109, 1118–19 (9th Cir.

  2013) (holding that plaintiff’s state law “fraud by omission claim” for failure to

  disclose that the device was not FDA-approved “is impliedly preempted because it

  amounts to an attempt to privately enforce the FDCA”). As such, Terry has no claim

  under the FTC Act or the FDCA.

            Second, while the Packers and Stockyards Act provides a private right of

  action, 7 U.S.C. § 209(a)–(b)(2),4 Terry does not have a “colorable” claim under the

  Act sufficient to invoke federal question jurisdiction; rather, Terry’s claim is clearly

  “immaterial and made solely for the purpose of obtaining jurisdiction” or is “wholly


  4
      7 U.S.C. Section 209(a)–(b)(2) establishes:

            (a) If any person subject to this Act violates any of the provisions of this Act, or of
            any order of the Secretary under this Act, relating to the purchase, sale, or
            handling of livestock, the purchase or sale of poultry, or relating to any poultry
            growing arrangement or swine production contract, he shall be liable to the person
            or persons injured thereby for the full amount of damages sustained in consequence
            of such violation.

            (b) Such liability may be enforced either (1) by complaint to the Secretary as
            provided in section 309 [7 U.S.C. § 210], or (2) by suit in any district court of the
            United States of competent jurisdiction . . .

  7 U.S.C. § 209(a)–(b)(2) (emphasis added).

                                                     -8-
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 9 of 19                      PageID #: 189




  insubstantial and frivolous.” Arbaugh, 546 U.S. at 513 n.10 (quoting Bell v. Hood,

  327 U.S. 678, 682–683 (1946)); Shapiro v. McManus, 136 S. Ct. 450, 455–56 (2015)

  (collecting cases). The Act prohibits unfair business practices by “any packer or

  swine contractor” or “live poultry dealer” in the business of purchasing or packaging

  meats. See 7 U.S.C. § 192, 213(a); Stafford v. Wallace, 258 U.S. 495, 514 (1922)

  (“The object to be secured by the act is the free and unburdened flow of live stock”);

  Central Coast Meats, Inc. v. U.S. Dep’t of Agric., 541 F.2d 1325, 1326 (9th Cir.

  1976); Spencer Livestock Com. Co. v. U.S. Dep’t of Agric., 841 F.2d 1451, 1454 (9th

  Cir. 1988).5 Therefore, Terry’s wholly frivolous claim under the Act cannot invoke

  this Court’s federal question jurisdiction.

         By contrast, it may arguably be possible for Terry to allege a “colorable” claim

  under the CPSA. Arbaugh, 546 U.S. at 513 n.10. The CPSA “explicitly provides

  private remedies for violations of ‘a consumer product safety rule, or any other rule


  5
   7 U.S.C. Section 192(a) provides that “[i]t shall be unlawful for any packer or swine contractor
  with respect to livestock, meats, meat food products, or livestock products in unmanufactured
  form, or for any live poultry dealer with respect to live poultry to” engage in any of the seven
  categories of conduct listed, all of which amount to a prohibition against “any unfair, unjustly
  discriminatory, or deceptive practice or device.” See 7 U.S.C. § 192(a)–(g).

  7 U.S.C. Section 213(a) states:

         It shall be unlawful for any stockyard owner, market agency, or dealer to engage in
         or use any unfair, unjustly discriminatory, or deceptive practice or device in
         connection with determining whether persons should be authorized to operate at the
         stockyards, or with the receiving, marketing, buying or selling on a commission
         basis or otherwise, feeding, watering, holding, delivery, shipment, weighing or
         handling of livestock.

                                                 -9-
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 10 of 19                           PageID #: 190




  or order issued by the Commission.’” In re All Terrain Vehicle Litigation, 979 F.2d

  755, 757 (9th Cir. 1992) (quoting 15 U.S.C. § 2072(a)).6 But it “does not provide an

  express private right of action for violation of the provisions of the [CPSA] itself, as

  distinguished from rules or orders issued by the Commission.” In re All Terrain

  Vehicle Litigation, 979 F.2d at 756–57; see also Alexander v. Sandoval, 532 U.S.

  275, 286–87 (2001) (explaining that in the absence of congressional intent to create

  “not just a private right but also a private remedy . . . a cause of action does not exist

  and courts may not create one, no matter how desirable that might be as a policy

  matter, or how compatible with the statute”). Terry has not referenced the CPSA in

  his complaint, much less argued in his opposition brief that Don Quijote violated

  any particular safety rule or order promulgated by the Consumer Product Safety

  Commission (CPSC). To state a CPSA claim, Terry must first allege that Don

  Quijote violated a specific consumer product safety rule or order issued by the CPSC

  and must identify that rule or order. In re Mattel, Inc., 588 F. Supp. 2d 1111, 1117

  (C.D. Cal. 2008).




  6
      15 U.S.C. Section 2072(a) provides, in relevant part:

            Any person who shall sustain injury by reason of any knowing (including willful)
            violation of a consumer product safety rule, or any other rule or order issued by the
            Commission may sue any person who knowingly (including willfully) violated any
            such rule or order in any district court of the United States in the district in which
            the defendant resides or is found or has an agent . . .

                                                    - 10 -
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 11 of 19                     PageID #: 191




         Finally, Terry may invoke federal question jurisdiction by alleging a claim

  under the MMWA. The MMWA creates a private cause of action for breach of

  written or implied warranties: “[A] consumer who is damaged by the failure of a

  supplier, warrantor, or service contractor to comply with any obligation under [the

  MMWA], or under a written warranty, implied warranty, or service contract, may

  bring suit for damages and other legal and equitable relief . . . in an appropriate

  district court of the United States . . . .,” 15 U.S.C. § 2310(d)(1)(B), provided that

  “the amount in controversy” is not less than “the sum or value of $50,000 (exclusive

  of interests and costs) . . .” Id. § 2310(d)(3)(B); id. § 2301(6) (defining “written

  warranty”); id. § 2301(7) (incorporating state law to define “implied warranty”).

  “Claims under the Magnuson-Moss Warranty Act ‘stand or fall with . . . express and

  implied warranty claims under state law.’” Daniel v. Ford Motor Co., 806 F.3d

  1217, 1227 (9th Cir. 2015) (quoting Clemens v. DaimlerChrysler Corp., 534 F.3d

  1017, 1022 (9th Cir. 2008)).7




  7
   See also Birdsong v. Apple, Inc., 590 F.3d 955, 958–59 & n.2 (9th Cir. 2009) (dismissing
  plaintiffs’ MMWA claim because they failed to state a claim for breach of express warranty,
  implied warranty of merchantability, or implied warranty of fitness for a particular purpose under
  California law); Milicevic v. Fletcher Jones Imps., Ltd., 402 F.3d 912, 913, 919 (9th Cir. 2005)
  (concluding that dealer and manufacturer were liable to purchaser under MMWA where luxury
  car’s rear window and brake problems were covered under the car’s warranties); Walters v.
  Vitamin Shoppe Indus., 701 F. App’x 667, 669 (9th Cir. 2017) (plaintiff’s breach of implied
  warranty claim under the MMWA failed because there is no implied warranty protections under
  Oregon law for consumables); In re Sony PS3 “other OS” Litig. v. Sony Computer Entm't Am.,
  Inc., 551 F. App’x 916, 919–20 (9th Cir. 2014) (“Because Plaintiffs fail to adequately allege a
  state warranty claim, the MMWA claim fails.”).
                                                - 11 -
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 12 of 19               PageID #: 192




         Here, Terry could assert a plausible MMWA claim because the facts alleged

  at the very least give rise to a claim for breach of the implied warranty of

  merchantability under Hawaii law. See, e.g., Ontai v. Straub Clinic & Hospital, Inc.,

  659 P.2d 734, 743–44 (Haw. 1983) (“The implied warranty of merchantability . . .

  is implied by operation of law into every sale of goods by a merchant seller” and

  states that, inter alia, “the goods ‘are fit for the ordinary purpose for which such

  goods are used.’” (footnote and citations omitted)). Because Don Quijote has only

  challenged subject matter jurisdiction in this case, the Court leaves the merits of any

  MMWA claim for another day. See Shapiro, 136 S. Ct. at 455 (reiterating that there

  is a “distin[ction] between failing to raise a substantial federal question for

  jurisdictional purposes . . . and failing to state a claim for relief on the merits.”).

         In short, although the MMWA and the CPSA create a private right of action

  sufficient to invoke Section 1331 jurisdiction, Terry has not alleged these claims in

  the complaint. As such, this Court lacks federal question jurisdiction.

         B.     Resolution of a Substantial Federal Question

         To the extent Terry contends that federal question jurisdiction exists because

  his state law claims are premised on violations of unspecified standards of care

  imposed by the various federal statutes he cites (e.g., FTC Act, FDCA, Packers and

  Stockyards Act), see Dkt. No. 25 at 4, this theory is unavailing.




                                            - 12 -
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 13 of 19             PageID #: 193




        Federal question jurisdiction will obtain in only a “special and small category”

  of cases based on state rather than federal law. Gunn v. Minton, 568 U.S. 251, 258

  (2013) (quoting Empire HealthChoice, 547 U.S. at 699). In this “slim category,” the

  Supreme Court has held that “federal jurisdiction over a state law claim will lie if a

  federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4)

  capable of resolution in federal court without disrupting the federal-state balance

  approved by Congress.” Gunn, 568 U.S. at 258; Grable & Sons Metal Prods., Inc.

  v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005). The Court will assume that the

  first two requirements are met because the last two clearly are not.

               1.     Substantiality

        For a federal issue embedded in a state law claim to be substantial, “it is not

  enough that the federal issue be significant to the particular parties in the immediate

  suit; that will always be true when the state claim ‘necessarily raise[s]’ a disputed

  federal issue.” Gunn, 568 U.S. at 260. Instead, the substantiality inquiry “looks . . .

  to the importance of the issue to the federal system as a whole.” Id. As a general

  rule, the mere “presence of a claimed violation of [a federal] statute as an element

  of a state cause of action is insufficiently ‘substantial’ to confer federal-question

  jurisdiction.” See, e.g., Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S.

  804, 805–06, 814 (1988) (no federal jurisdiction over negligence per se claim based

  on alleged violations of the labeling requirements in the Federal Food, Drug, and

                                            - 13 -
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 14 of 19                      PageID #: 194




  Cosmetic Act); Nevada v. Bank of Am. Corp., 672 F.3d 661, 674 (9th Cir. 2012).

  Here, there is nothing substantial about the federal issues allegedly embedded in

  Terry’s state law claims.

            First, there is not a federal agency in this dispute, and the case does not involve

  a question of whether a government agency has complied with a statute or regulation.

  See EmpireHealth Choice, 547 U.S. at 700. Second, the alleged violations of the

  federal standards of care do not involve a “pure issue of law,” see id., and nothing

  suggests that a state court’s resolution of any federal questions embedded in this

  product liability action “would be controlling in numerous other cases” brought

  under the federal statutes Terry cites. Gunn, 568 U.S. at 262 (quoting Empire

  HealthChoice, 547 U.S. at 700).               Rather, whether Don Quijote violated any

  particular federal standard is precisely the type of “fact-bound and situation-

  specific” issue that the Supreme Court has said is “not sufficient to establish federal

  arising under jurisdiction.” Gunn, at 568 U.S. at 263. Third, a determination as to

  whether Don Quijote violated a particular standard is not “the only legal or factual

  issue contested,” Grable, 545 U.S. at 315, and it is well-established that a claim

  “supported by alternative theories in the complaint” cannot arise under federal law

  “unless [federal] law is essential to each of those theories.” Christianson v. Colt

  Indus. Operating Corp., 486 U.S. 800, 810 (1988).8


  8
      Although Christianson involved patent law and jurisdiction under 28 U.S.C. § 1338(a), the same
                                                 - 14 -
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 15 of 19                     PageID #: 195




         Accordingly, Terry has not articulated a “substantial” federal issue in his state

  law causes of action.

                 2.     Federal-State Judicial Responsibilities

         Even if violations of certain standards under the FTC Act, FDCA, and the

  Packers and Stockyards Act presented a substantial federal question, entertaining

  this action would disturb the “congressionally approved balance of federal and state

  judicial responsibilities.” Grable, 545 U.S. at 314.

         “[T]he absence of a federal private right of action [i]s evidence relevant to,

  but not dispositive of, the ‘sensitive judgments about congressional intent’ that

  § 1331 requires.” See Grable, 545 U.S. at 318. Here, as explained, the FTC Act and

  FDCA do not provide a private right of action, and the Packers and Stockyards Act

  is wholly immaterial to the allegations in this case. As such, the absence of a private

  right of action suggests that Congress did not intend to open the door of the federal

  courts to product liability claims with embedded federal issues. See Grable, 545

  U.S. at 318–19; Merrell Dow, 478 U.S. at 814–17.

         Moreover, unlike “the rare state [quiet] title action that raises a contested

  matter of federal law” and “will portend only a microscopic effect on the federal-




   standards apply when 28 U.S.C. § 1331 is invoked. Christianson, 486 U.S. at 809–10; Gunn, 568
   U.S. at 257 (“Adhering to the demands of ‘[l]inguistic consistency,’ we have interpreted the
   phrase ‘arising under’ in both sections identically, applying our § 1331 and § 1338(a) precedents
   interchangeably.” (quoting Christianson, 486 U.S. at 808–09)).
                                                - 15 -
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 16 of 19            PageID #: 196




  state division of labor,” Grable, 545 U.S. at 319, the claim asserted here is a garden

  variety tort claim premised on the breach of some unspecified federal standard of

  care. Exercising federal jurisdiction over such claims would surely “attract a horde

  of original filings and removal cases.” See Grable, 545 U.S. at 318–19 (discussing

  Merrell Dow); see also Nevada, 672 F.3d at 676 (holding that exercising federal

  question jurisdiction over “any state law claim that references a federal consumer

  protection statute” would shift the balance because state courts “frequently handle

  state-law consumer protection suits that refer to or are predicated on standards set

  forth in federal statutes”).

         Accordingly, because the federal issues raised are not important to the federal

  system as a whole and entertaining this case would otherwise disrupt the division of

  labor between state and federal courts, this case does not fit into the “slim category”

  of state claims with embedded federal issues that can invoke federal question

  jurisdiction under 28 U.S.C. § 1331. Gunn, 568 U.S. at 258.

  II.    Leave to Amend

         Insofar as Terry asserts that federal question jurisdiction exists based upon

  claims in his opposition brief that do not appear in the complaint, the Court will

  permit Terry to attempt to establish federal question jurisdiction by amending his

  complaint to assert claims under the CPSA and/or the MMWA, as set forth above.

  See 28 U.S.C. § 1653 (“Defective allegations of jurisdiction may be amended, upon

                                           - 16 -
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 17 of 19           PageID #: 197




  terms, in the trial or appellate courts.”). Although the appropriate procedure is to

  request leave to amend the complaint in accordance with Fed.R.Civ.P. 15(a), pro se

  filings must be liberally construed, Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th

  Cir. 2013), and a court must “grant leave to amend even if no request to amend the

  pleading was made, unless it determines that the pleading could not possibly be

  cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th

  Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir.

  1995)). “[T]he rule favoring liberality in amendments to pleadings is particularly

  important for the pro se litigant.” Id. at 1131 (citation and internal quotation marks

  omitted).

        As explained above, see Section I.A., it may arguably be possible for Terry to

  allege claims under the CPSA and the MMWA so as to invoke federal question

  jurisdiction. Therefore, the Court will allow Terry leave to amend to attempt to do

  so. Leave to amend in all other respects is denied because any such amendment

  would be futile. Foman v. Davis, 371 U.S. 178, 182 (1962); Leadsinger, Inc. v.

  BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008). If Terry elects not to amend,

  he may still pursue his state law-based negligence, strict liability and breach of

  warranty claims in state court within the time limits afforded by law.

        The Court will mail Terry a copy of a form complaint for use in a civil pro se

  proceeding, such as this one. Should Terry choose to use the form, he should answer

                                          - 17 -
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 18 of 19        PageID #: 198




  all of the questions clearly and concisely. More specifically, Terry should set out

  each claim under a separate label or heading. Under each claim, Terry must write

  short, plain statements telling the Court: (1) the specific basis of this Court’s

  jurisdiction; (2) the legal right(s) he believes were violated; (3) the name of the

  defendant(s) who violated those right(s); (4) exactly what each defendant did or

  failed to do; (5) how the action or inaction of a defendant is connected to the

  violation of Terry’s right(s); (6) what specific injury he suffered because of a

  defendant’s conduct; and (7) what relief he seeks. Should Terry choose to file an

  amended complaint, he may not incorporate any part of the original complaint, Dkt.

  No. 1, in the amended complaint. Rather, all allegations must be re-typed or re-

  written in their entirety. To the extent a claim is not re-alleged in an amended

  complaint, the claim may be deemed voluntarily dismissed. See Lacey v. Maricopa

  Cty., 693 F.3d 896, 928 (9th Cir. 2012) (en banc).

                                   CONCLUSION

        For the reasons set forth herein, Defendant’s Motion to Dismiss for Lack of

  Jurisdiction, Dkt. No. 23, is GRANTED, and the Complaint is DISMISSED with

  leave to amend.




                                         - 18 -
Case 1:19-cv-00401-DKW-RT Document 37 Filed 04/23/20 Page 19 of 19           PageID #: 199




        Terry may have until May 22, 2020 to file an amended complaint, to the extent

  allowed herein and consistent with a litigant’s ethical obligations under Fed.R.Civ.P.

  11(b). The Court cautions Terry that failure to file an amended complaint by

  May 22, 2020, may result in the dismissal of this action.

        IT IS SO ORDERED.

        DATED: April 23, 2020 at Honolulu, Hawai‘i.




  Osiris C. Terry v. Don Quijote; Civil No. 19-00401 DKW-RT; ORDER (1)
  GRANTING DEFENDANT’S MOTION TO DISMISS; AND (2)
  DISMISSING THE COMPLAINT WITH LIMITED LEAVE TO AMEND




                                          - 19 -
